DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 30 September 2021.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Jacob Beers (Reg. No. 68,574) on 17 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 4 and 12 have been canceled.

Claims 1, 9, 15 have been amended as follows:

1. (Currently Amended) A device, comprising:
signal receiver operable for receiving a signal chosen from at least one of an audible signal and a visual signal emitted by a vehicle responsive to the vehicle or an operator of the vehicle detecting an impending impact event between the vehicle and a user associated with the device;
a signal processor in communication with the signal receiver and operable for identifying the signal as being associated with the impending impact event and issuing a local user alert signal; and
a local user alert generator coupled to the signal processor and operable for delivering a local user alert, based on the local user alert signal, to the user associated with the device, wherein the local user alert comprises one or more of an 
for the audible signal, the signal processor is operable for distinguishing the audible signal over ambient noise, and
for the visual signal, the signal processor is operable for identifying the visual signal as being associated with the impending impact event based on one or more of a pattern of one or more lights emitted from the vehicle, an intensity of the one or more lights emitted from the vehicle, and a duration of the one or more lights emitted from the vehicle, wherein the local user alert is only generated when it is determined that the user associated with the device is one of a pedestrian, cyclist, or other vulnerable road user.

9. (Currently Amended) An alert system, comprising:
an individual detection system coupled to a vehicle and operable for detecting a vulnerable road user in proximity to the vehicle and an impending impact event, wherein the individual detection system is operable for segmenting the vulnerable road user from an image, identifying the vulnerable road user, and tracking the vulnerable road user to detect the impending impact event;
a signal generator coupled to the individual detection system and operable for, when the impending impact event is detected by the individual detection system, emitting a signal external to the vehicle, the signal being one of an audible signal and a visual signal;
a signal receiver coupled to a device associated with the vulnerable road user and operable for receiving the signal emitted by the vehicle;

a local user alert generator coupled to the signal processor and operable for delivering a local user alert, based on the local user alert signal, to the vulnerable road user, wherein the local user alert comprises one or more of an audible alert, a visual alert, and a haptic alert, wherein
for the audible signal, the signal processor is operable for distinguishing the audible signal over ambient noise, and
for the visual signal, the signal processor is operable for identifying the visual signal as being associated with the impending impact event based on one or more of a pattern of one or more lights emitted from the vehicle, an intensity of the one or more lights emitted from the vehicle, and a duration of the one or more lights emitted from the vehicle, wherein the local user alert is only generated when it is determined that the user associated with the device is one of a pedestrian, cyclist, or other vulnerable road user.

15. (Currently Amended) A method, comprising:
detecting an impending impact event at one or more of a vehicle and a device associated with a vulnerable road user in proximity to the vehicle; and
responsive to detecting the impending impact event, delivering a local user alert, based on a local alert signal, to the vulnerable road user at the device, wherein the local user alert comprises one or more of an audible alert, a visual alert, and a haptic alert;

wherein detecting the impending impact event at the device associated with the vulnerable road user comprises receiving a signal chosen from one of an audible signal and a visual signal comprising the local user alert signal emitted by the vehicle responsive to the vehicle detecting the impending impact event, wherein
for the audible signal, the signal processor is operable for distinguishing the audible signal over ambient noise, and
for the visual signal, the signal processor is operable for identifying the visual signal as being associated with the impending impact event based on one or more of a pattern of one or more lights emitted from the vehicle, an intensity of the one or more lights emitted from the vehicle, and a duration of the one or more lights emitted from the vehicle, wherein the local user alert is only generated when it is determined that the user associated with the device is one of a pedestrian, cyclist, or other vulnerable road user.

Allowable Subject Matter
Claims 1-3, 5-11, 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “wherein detecting the impending impact event at the vehicle comprises segmenting the vulnerable road user from an image, identifying the vulnerable road user, and tracking the vulnerable road user to detect the impending impact event; and wherein detecting the impending impact event at the device associated with the vulnerable road user comprises receiving a signal chosen from one of an audible signal and a visual signal comprising the local user alert signal emitted by the vehicle responsive to the vehicle detecting the impending impact event, wherein for the audible signal, the signal processor is operable for distinguishing the audible signal over ambient noise, and for the visual signal, the signal processor is operable for identifying the visual signal as being associated with the impending impact event based on one or more of a pattern of one or more lights emitted from the vehicle, an intensity of the one or more lights emitted from the vehicle, and a duration of the one or more lights emitted from the vehicle, wherein the local user alert is only generated when it is determined that the user associated with the device is one of a pedestrian, cyclist, or other vulnerable road user”.

Regarding claims 9 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Curtis et al. US Patent Application Publication No. 2017/0072850 teaches dynamic vehicle notification system and method.

2.	Rodgers et al. US Patent Application Publication No. 2005/0073438 teaches system and method for providing pedestrian alerts.

3.	Grimm et al. US Patent Application Publication No. 2011/0090093 teaches vehicle to entity communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 20, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633